Title: XIII. Farell & Jones to Thomas Jefferson, 30 July 1773
From: Farrell & Jones
To: Jefferson, Thomas



Sir
Bristol July 30. 1773

It is with great concern we have heard from Mr. Evans of the Death of our worthy Friend Mr. Wayles. We wrote him by the Virginian Capt. Emmes with a Copy of his Account Current but we find he died before that Ships arrival. As we apprehend you are Executor to his Will, we shall hope to hear from you soon and that the same Friendly and uninterupted Correspondence will subsist between us, as continued for so many Years with your worthy Father in Law. We received his Letter dated the 18 May ordering Insurance on 60 hhds Tobacco by the Virginian. But as Mr. Evans writes us that he will have 70 hhds. on board we have made it on that quantity and shall get a return on what may be short shipt. As the transacting the business relative to the African Ship we procured last Year for Mr. Wayles and Colo. R. Randolph will now no doubt fall under the care of the latter, we shall hope for your friendly care and good offices to see that the Remittances are made in due time to prevent our being called on by the Owners here and not having further now to add but to assure you of our inclination to render you every service in our power. We Remain very sincerely Sr. Your mo Obed Servt.,

Farell & Jones


Capt. Aselby will sail in October and we shall then write you again.

